                                                            - -     i i.         (
                                                           • .    '.M
                                                                   ^ , i f-M/
                                                                         L.' t
             IN THE XJNITED STATES DISTRICT COURT FOR
                 THE SOUTHERN DISTRICT OF GEORGIA 2015 .JL'L-3 PH 3;
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V,                                         Case No. CR417-208


CARLOS EDJUAN ELDER,


                Defendant




     Elizabeth F. Pavlis counsel of record for defendant Carlos

Edjuan Elder in the above-styled case has moved for leave of

absence.    The Court is mindful that personal and professional

obligations require the absence of counsel on occasion. The Court,

however, cannot accommodate its schedule to the thousands of

attorneys who practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and    trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


     SO    ORDERED   this       day of July 2019.




                                  WILLIAM T. MOOR^ JR., JUDGE
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
